Citation Nr: 0928494	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  02-17 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for Crohn's disease, 
claimed as due to Agent Orange exposure.

2.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for hepatitis C based on VA 
surgical treatment in July 1997.

3.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to May 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from August 2001 and September 2008 rating decisions.  

In the August 2001 rating decision, the RO: (1) denied the 
Veteran's petition to reopen his claim for service connection 
for Crohn's disease, claimed as due to Agent Orange exposure; 
(2) denied his claim for service connection for hepatitis C; 
and (3) denied his claim for benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for hepatitis C, based on VA 
surgery in July 1997.  The Veteran filed a notice of 
disagreement (NOD) in October 2001, and the RO issued a 
statement of the case (SOC) in September 2002.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2002.

In September 2003, the Veteran testified during a Board 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of the hearing is of record.  
During the hearing, the Veteran withdrew from appeal his 
claim for service connection for hepatitis C.
 
In June 2004, the Board remanded the request to reopen a 
claim for service connection for Crohn's disease as due to 
Agent Orange exposure, as well as the claim for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for hepatitis C based on VA surgery in July 1997, to the RO 
(via the Appeals Management Center (AMC) in Washington, DC) 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of each 
claim (as reflected in the November 2005, December 2005 and 
January 2006 supplemental SOCs (SSOCs)) and returned the 
matters to the Board for further appellate consideration.  

In May 2006, the Board reopened the claim for service 
connection for Crohn's disease and remanded to the RO, via 
the AMC, the claim for service connection, on the merits, 
along with the section 1151 claim, for additional 
development.  After completing further action, the AMC denied 
both claims (as reflected in a February 2007 SSOC).  After 
the Veteran submitted additional evidence regarding the claim 
for service connection for Crohn's disease, the AMC continued 
the denial of this claim in an April 2007 SSOC, and returned 
these matters to the Board for further appellate 
consideration.

In a July 2007 decision, the Board denied the claims for 
service connection for Crohn's disease, to include as due to 
Agent Orange exposure, and denied the claim for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for hepatitis C based on VA surgical treatment in July 1997.  
The Veteran, in turn, appealed the Board's decision on these 
claims to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2009, representatives for the 
appellant and the VA Secretary filed a Joint Motion with the 
Court.  By Order dated later in February 2009, the Court 
granted the Joint Motion, vacating the July 2007 Board 
decision, and remanding the matters on appeal to the Board 
for further proceedings consistent with the Joint Motion.

While the above-referenced matters were pending at the Court, 
in the September 2008 rating decision, the RO granted service 
connection and assigned a 50 percent rating for PTSD, 
effective October 15, 2007.  In November 2008, the Veteran 
filed a NOD with the initial 50 percent rating assigned.  The 
RO issued a SOC in December 2008.  In January 2009, the 
Veteran's attorney filed a statement accepted as a 
substantive appeal (in lieu of a VA Form 9).  Hence, the 
appeal now encompasses all three matters set forth on the 
title page.  Because the Veteran has disagreed with the 
initial rating assigned following the grant of service 
connection for PTSD, the Board has characterized this issue 
on appeal in light of Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).  

The Board notes that the claims file reflects that the 
Veteran was previously represented by the Virginia Department 
of Veterans Affairs (as reflected in a VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative).  In June 2002, the Veteran filed a VA Form 
22a (Appointment of Attorney or Agent as Claimant's 
Representative) appointing Kevin P. Shea as his 
representative.  In October 2005, the Veteran filed a VA Form 
21-22a (Appointment of Individual as Claimant's 
Representative) appointing Philip J. Infantino as his 
representative.  In November 2007, the Veteran filed a VA 
Form 21-22a naming private attorney Virginia A. Girard-Brady 
as his representative.  The Board recognizes the change in 
representation.

For the reasons expressed below, each of the matters on 
appeal is being remanded to the RO.  VA will notify the 
appellant when further action, on his part, is required.

REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action on 
the claims on appeal is warranted.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).   

In May 2006, the Board remanded the claim for service 
connection for Crohn's disease in order to obtain a medical 
opinion, with rationale, regarding the relationship between 
Crohn's disease and in-service herbicide exposure.  The Board 
noted that the examiner should offer an opinion, consistent 
with sound medical judgment, as to whether it is at least as 
likely as not that the Veteran's Crohn's disease is related 
to in-service herbicide exposure.  The examiner was 
instructed to set forth all examination findings, with the 
complete rationale for the opinion expressed, in a printed 
(typewritten) report.  

The Veteran was afforded a VA gastroenterology examination in 
December 2006.  The physician opined that the Veteran's 
Crohn's disease was not caused by or a result of the 
Veteran's herbicide exposure.  In providing a rationale for 
his opinion, the physician stated that he had reviewed the 
current literature, providing citations for two articles.  
The physician also stated that he had reviewed the statement 
given by Dr. Lee, that there were no definitive studies 
linking Agent Orange to Crohn's disease.  

In the Joint Motion, the parties indicated that this opinion 
did not satisfy the remand order because it did not give a 
detailed explanation of the examiner's opinion, as requested 
by the Board.  Specifically, the parties stated that an 
opinion that Crohn's disease is not related to herbicide 
exposure in service, with a citation to literature, does not 
constitute a "complete rationale."  See Joint Motion, at 3.  

Regarding the section 1151 claim, in the May 2006 remand, the 
Board noted that, in August 2005, a VA physician who was a 
specialist in infectious diseases offered a medical opinion 
regarding the Veteran's hepatitis C; noting that the Veteran 
had positive antibody tests for hepatitis C in March 2000 and 
March 2001.  She added, however, that positive antibody tests 
indicate exposure to hepatitis C, but do not reflect a 
chronic viral infection.  She reported that three 
quantitative viral load tests, administered from November 
2001 to June 2003, as well as a qualitative viral load test 
done in February 2002 were negative; indicating that while 
the Veteran may have been exposed to the hepatitis C virus, 
he did not have the infection.  Consequently, she opined that 
there was no hepatitis infection caused or resulting from VA 
surgery in 1997.  The Board noted that, although the examiner 
comprehensively supported her opinion with respect to 
clinical blood tests, she did not address the diagnosis of 
"chronic hepatitis C" reported in conjunction with a 
February 2002 needle biopsy.  

Accordingly, the Board remanded the claim for further medical 
opinion as to what weight, if any, should be accorded to the 
diagnosis following the needle biopsy.  The Board instructed 
that the claims file should be forwarded to the physician who 
prepared the August 2005 medical report and asked that the 
physician review the February 2002 needle core liver biopsy 
report and discuss the results of that biopsy in the context 
of her August 2005 medical report.  The physician was asked 
to clearly express, in a supplemental opinion, whether, on 
the basis of such evidence, her prior opinion should be 
revised or reversed.  In December 2006, the physician stated 
that she had reviewed the February 2002 biopsy report, and it 
did not change her August 2005 opinion.  

In the Joint Motion, the parties indicated that this 
statement also did not satisfy the remand order because it 
too did not give a detailed explanation as requested by the 
Board; rather, the examiner gave a conclusory statement.  See 
Joint Motion, at 4.  The parties indicated that remand was 
warranted in order to ensure compliance with the previous 
remand order.  Id.  

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-28 (1997)  (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and, therefore, the Board 
is not free to do anything contrary to the Court's prior 
action with respect to the same claim).

Hence, the RO should obtain supplemental medical opinions 
from the December 2006 VA examiner and the physician who 
rendered the August 2005 medical opinion, if available.  In 
rendering the supplemental opinions, the physicians should 
include a complete rationale for the opinions expressed.  

The RO should arrange for the Veteran to undergo VA 
examination(s) only if the December 2006 VA examiner and/or 
the physician who rendered the August 2005 opinion is not 
available, or the designated physician is unable to provide 
the requested opinion without examining the Veteran.  

The Veteran is hereby notified that failure to report to any 
scheduled examination(s), without good cause, shall result in 
denial of the reopened claim for service connection for 
Crohn's disease, and may result in denial of the original 
claim for compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for hepatitis C based on VA surgery in 
July 2007.  See 38 C.F.R. § 3.655(a),(b).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination(s) sent to him by the pertinent VA medical 
facility.

Review of the claims file also reveals that there are 
pertinent Federal records outstanding.  In the Joint Motion 
the parties indicated that, with respect to the Veteran's 
Crohn's disease, during the September 2003 hearing, he 
testified that he went on Civil Service disability after the 
chief medical officer of the Navy Department, where he was 
working, evaluated him and found that he could not work.  The 
parties noted that records associated with this evaluation 
had not been requested, and indicated that, on remand, a 
request should be made for these records.  See Joint Motion, 
at 4.   

Thus, the Board finds that the RO should obtain and associate 
with the claims file a copy of any records associated with 
the Veteran's Civil Service disability retirement pertinent 
to any of the claims on appeal, to specifically include the 
report of medical evaluation described above, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.  

The Board also notes that there are outstanding records of VA 
treatment that are potentially pertinent to the claims on 
appeal.  In this regard, a list of appointments from the 
Hampton VA Medical Center (VAMC) reflects that the Veteran 
received treatment, from October 2007 to November 2008, 
including mental health treatment in August and September 
2008.  While records of treatment from the Hampton VAMC, 
dated from November 1985 to April 2008, have been associated 
with the claims file, and the Veteran's attorney submitted 
records of VA treatment, including mental health treatment, 
dated in October and November 2008, the appointment list 
indicates that there are outstanding records of VA treatment 
pertinent to the claim for an initial rating in excess of 50 
percent for PTSD.  

Additionally, in a December 2008 statement, the Veteran 
stated that his primary care physician believed that his PTSD 
was having an enormous impact on his Crohn's disease, adding 
that that he had numerous flare-ups over the previous year 
which required treatment by specialists at the Richmond VAMC.  
While records of treatment from the Richmond VAMC, dated in 
July 1997, have been associated with the claims file, the 
Veteran's statement indicates that more recent records from 
this facility, which are potentially pertinent to the claim 
for service connection for Crohn's disease, are available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Hampton and Richmond 
VAMCs, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

The Board also finds that further notification action 
regarding the claim for a higher rating for PTSD is 
warranted.  

Notice requirements under the Veterans Claims Assistance Act 
of 2000 (VCAA) essentially require VA to notify a claimant of 
any evidence that is necessary to substantiate the claim(s), 
as well as the evidence that VA will attempt to obtain and 
which evidence he or she is responsible for providing.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially 
complete application for benefits is received,  proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).  [Parenthetically, the Board notes that, 
effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, 
in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in the 
claimant's possession.]

In this appeal, a January 2008 VCAA notice letter advised the 
Veteran of the information and evidence needed to 
substantiate his claim for service connection for PTSD, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  A November 2008 letter specifically stated 
that VA would consider the impact of the Veteran's condition 
and symptoms on employment and daily life as well as specific 
test results in determining disability ratings.  The June 
2008 letter also provided examples of the types of medical 
and lay evidence that the Veteran could submit or ask VA to 
obtain that would be relevant to establishing entitlement to 
increased compensation, and included the pertinent rating 
criteria for evaluating PTSD.  While the November 2008 letter 
provided notice of the evidence needed to support the 
Veteran's claim for a higher initial rating for PTSD, the 
Veteran should be furnished a VCAA letter which includes 
notice of the information and evidence necessary to 
substantiate the claim for a higher rating, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, advise the 
Veteran of the evidence necessary to support the claim for a 
higher rating for PTSD, and give him another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal.  The RO's notice letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

In this regard, the Board notes that the claim for service 
connection for Crohn's disease and the section 1151 claim 
were last adjudicated by the RO in April and February 2007 
SSOCs, respectively.  The claim for an initial rating in 
excess of 50 percent for PTSD was last adjudicated by the RO 
in the December 2008 SOC.  Additional pertinent medical 
evidence has been associated with the claims file since the 
most recent adjudications of these claims by the RO which has 
not been accompanied by a signed waiver of initial RO 
consideration of the evidence.  Hence, the RO should consider 
this additional evidence when readjudicating these claims.  
See 38 C.F.R. §§ 19. 31, 19.37, 20.1304(c) (2008).

Further, the RO's adjudication of the claim for a higher 
rating for PTSD should include consideration of whether 
"staged rating" (assignment of different ratings for 
different periods of time, based on the facts found), 
pursuant to Fenderson (cited to above), is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, for 
the following action:

1.  The RO should obtain from the U.S. 
Office of Personnel Management (or other 
appropriate agency) copies of all records 
pertaining to the Veteran's Civil Service 
disability retirement, to particularly 
include the report of medical evaluation 
described during the September 2003 
hearing.

In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should obtain all records of 
evaluation and/or treatment pertinent to 
any of the claims on appeal, from the 
Hampton VAMC (since April 2008), and from 
the Richmond VAMC (since July 1997).  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should furnish to the Veteran 
and his attorney a VCAA-compliant letter 
requesting that the Veteran provide 
information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal.  

In its letter, the RO should explain how 
to establish entitlement to a rating in 
excess of 50 percent for PTSD, as well as 
explain the evidence that will be 
obtained by VA and the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.    

The RO's letter should also clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA 
may decide the claims within the one-year 
period).  

4.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified, following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all records and/or responses 
from each contacted entity have been 
associated with the claims file, the RO 
should forward the entire claims file, to 
include a copy of this REMAND, to the 
physician that performed the December 
2006 VA gastroenterology examination.  

After reviewing the claims file, the 
physician should offer an opinion, 
consistent with sound medical judgment, 
as to whether it is as least as likely as 
not (i.e., there is a 50 percent or 
greater probability), that the Veteran's 
Crohn's disease is medically related to 
in-service herbicide exposure.  

If the December 2006 VA examiner is 
unavailable, or further examination of 
the Veteran is deemed necessary, the RO 
should arrange for the Veteran to undergo 
VA gastroenterology examination, by an 
appropriate physician, to obtain the 
above-noted opinion.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  
All indicated tests and studies should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The physician should set forth all 
examination findings (if any), along with 
the complete rationale for the 
conclusions reached, in a printed 
(typewritten) report.

6.  Also after all records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should forward the entire claims file, 
to include a copy of this REMAND, to the 
VA physician that prepared the August 9, 
2005 medical report and the December 2006 
opinion.  

After reviewing the claims file, the 
physician should provide a rationale to 
support her conclusion that review of the 
February 2002 liver biopsy did not change 
her August 2005 opinion.  

If the VA physician that prepared the 
August 2005 medical report and December 
2006 opinion is not available, or further 
examination of the Veteran is deemed 
necessary, the RO should arrange for the 
Veteran to undergo VA examination by a 
physician specializing in infectious 
diseases.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The physician should render an opinion, 
as to whether it is as least as likely as 
not (i.e., there is a 50 percent or 
greater probability), that the Veteran 
has chronic hepatitis C a result of VA 
surgery in July 1997, to include any 
blood transfusions furnished him by VA, 
and if so, whether the proximate cause of 
such hepatitis C was (a) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in furnishing the 
hospital care or medical or surgical 
treatment; or (b) an event not reasonable 
foreseeable.  

The physician should set forth all 
examination findings (if any), along with 
the complete rationale for the 
conclusions reached, in a printed 
(typewritten) report. 

7.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to him by the pertinent VA medical 
facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal.  

If the Veteran fails, without good cause, 
to report to any examination scheduled in 
connection with the reopened claim for 
service connection for Crohn's disease, 
in adjudicating this claim, the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, the 
RO should adjudicate each claim in light 
of all pertinent evidence (to 
particularly include all evidence added 
to the record since the RO's last 
adjudication of the claims) and legal 
authority.  The RO's adjudication of the 
claim for higher initial rating for PTSD 
should include consideration of whether 
"staged rating" pursuant to Fenderson 
(cited to above), is warranted

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




